Exhibit 10.3
EXECUTION VERSION
SECURITIES PLEDGE AGREEMENT
THIS SECURITIES PLEDGE AGREEMENT dated as of August 2, 2011 (this “Pledge
Agreement”), is being entered into among COGDELL SPENCER LP, a Delaware limited
partnership (the “Borrower”), COGDELL SPENCER ADVISORS MANAGEMENT, LLC, a
Delaware limited liability company (“Advisors” and, together with the Borrower,
collectively, the “Pledgors”), and BANK OF AMERICA, N.A., as Administrative
Agent (in such capacity, the “Administrative Agent”) for each of the Secured
Parties (as defined in the Credit Agreement referenced below).
RECITALS:
A. Pursuant to a Credit Agreement dated as of the date hereof (as amended,
restated, supplemented or otherwise modified from time to time, the “Credit
Agreement”), among the Borrower, Cogdell Spencer Inc., the Administrative Agent
and the lenders now or hereafter party thereto (the “Lenders”), the Lenders have
agreed to provide to the Borrower a term loan facility.
B. Certain additional extensions of credit may be made from time to time for the
benefit of the Loan Parties pursuant to certain Secured Cash Management
Agreements and Secured Hedge Agreements (each as defined in the Credit
Agreement).
C. It is a condition precedent to the Secured Parties’ obligations to make and
maintain such extensions of credit that the Pledgors shall have executed and
delivered this Pledge Agreement to the Administrative Agent.
In order to induce the Secured Parties to from time to time make and maintain
extensions of credit under the Credit Agreement and such Secured Cash Management
Agreements and Secured Hedge Agreements, the parties hereto agree as follows:
1. Certain Definitions. All capitalized terms used but not otherwise defined
herein shall have the meanings assigned thereto in the Credit Agreement. Terms
used in this Pledge Agreement that are not otherwise expressly defined herein or
in the Credit Agreement, and for which meanings are provided in the Uniform
Commercial Code of the State of New York (the “UCC”), shall have such meanings
unless the context requires otherwise.

 

 



--------------------------------------------------------------------------------



 



2. Pledge of Pledged Interests; Other Collateral.
(a) The Borrower hereby grants as collateral security for the payment,
performance and satisfaction of all of the Obligations, and Advisors hereby
grants as collateral security for the payment, performance and satisfaction of
all of its Guarantor’s Obligations (as defined in the Guaranty) (all of the
foregoing obligations and liabilities are referred to collectively as the
“Secured Obligations”), to the Administrative Agent for the benefit of the
Secured Parties a first priority security interest in all of the following items
of property in which it now has or may at any time hereafter acquire an interest
or the power to transfer rights therein, and wheresoever located:
(i) all of its now existing or hereafter created or acquired Equity Interests in
each Subsidiary that owns or leases a Borrowing Base Property (collectively, the
“Pledged Interests”), including without limitation the Pledged Interests more
particularly described on Schedule I hereto (such Subsidiaries, together with
all other Subsidiaries whose Equity Interests may be required pursuant to the
Loan Documents to be subject to this Pledge Agreement from time to time, are
referred to collectively as the “Pledged Subsidiaries”);
(ii) all money, securities, security entitlements and other investment property,
dividends, rights, general intangibles and other property at any time and from
time to time (x) declared or distributed in respect of or in exchange for or on
conversion of any Pledged Interest, or (y) by its or their terms exchangeable or
exercisable for or convertible into any Pledged Interest;
(iii) all other property of whatever character or description, including money,
securities, security entitlements and other investment property, and general
intangibles hereafter delivered to the Administrative Agent in substitution for
or as an addition to any of the foregoing;
(iv) all securities accounts to which any or all of the foregoing or any
proceeds thereof may at any time be credited and all certificates and
instruments representing or evidencing any of the foregoing or any proceeds
thereof; and
(v) all proceeds of any of the foregoing.
All such Pledged Interests, certificates, instruments, cash, securities,
interests, dividends, rights and other property referred to in clauses
(i) through (v) of this Section 2 are herein collectively referred to as the
“Collateral.”
(b) Each Pledgor agrees to deliver all certificates, instruments or other
documents representing any Collateral to the Administrative Agent at such
location as the Administrative Agent shall from time to time designate by
written notice pursuant to Section 23 for its custody at all times until
termination of this Pledge Agreement, together with such instruments of
assignment and transfer as requested by the Administrative Agent.
(c) Each Pledgor agrees to execute and deliver, or cause to be executed and
delivered by other Persons (or, in the case of financing statements, to
authorize the filing thereof without signature), at Pledgor’s expense, all share
certificates, documents, instruments, agreements, financing statements (and
amendments thereto and continuations thereof), assignments, control agreements,
or other writings as the Administrative Agent may reasonably request from time
to time to carry out the terms of this Pledge Agreement or to protect or enforce
the Administrative Agent’s Lien and security interest in the Collateral
hereunder granted to the Administrative Agent for the benefit of the Secured
Parties and further agrees to do and cause to be done upon the Administrative
Agent’s request, at Pledgor’s expense, all things reasonably determined by the
Administrative Agent to be necessary or advisable to perfect and keep in full
force and effect the Lien in the Collateral hereunder granted to the
Administrative Agent for the benefit of the Secured Parties, including the
prompt payment of all out-of-pocket fees and expenses incurred in connection
with any filings made to perfect or continue the Lien and security interest in
the Collateral hereunder granted in favor of the Administrative Agent for the
benefit of the Secured Parties.

 

2



--------------------------------------------------------------------------------



 



(d) All filing fees, advances, charges, costs and expenses, including all fees
and expenses of counsel (collectively, “Attorneys’ Costs”), incurred or paid by
the Administrative Agent or any Lender in exercising any right, power or remedy
conferred by this Pledge Agreement, or in the enforcement thereof, shall become
a part of the Secured Obligations secured hereunder and shall be paid to the
Administrative Agent for the benefit of the Secured Parties by the Pledgor in
respect of which the same was incurred immediately upon demand therefor, and any
amounts not so paid on demand (in addition to other rights and remedies
resulting from such nonpayment) shall bear interest from the date of demand
until paid in full at the Default Rate.
(e) Each Pledgor agrees to register and cause to be registered the interest of
the Administrative Agent, for the benefit of the Secured Parties, in the
Collateral on its own books and records and the registration books of each of
the Pledged Subsidiaries.
3. Status of Pledged Interests. Each Pledgor hereby represents, warrants and
covenants to the Administrative Agent for the benefit of the Secured Parties,
with respect to itself and the Collateral as to which it has or acquires any
interest, that:
(a) All of the Pledged Interests are, as of the date of this Pledge Agreement,
and shall at all times thereafter be validly issued and outstanding, fully paid
and non-assessable and constitute all of the issued and outstanding Equity
Interests owned by such Pledgor in each such Pledged Subsidiary, and are
accurately described on Schedule I.
(b) Such Pledgor is as of the date of this Pledge Agreement and shall at all
times thereafter (subject to Dispositions permitted under the Credit Agreement)
be the sole registered and record and beneficial owner of the Pledged Interests,
free and clear of all (i) Liens, charges, equities, options, hypothecations, and
encumbrances, and (ii) restrictions on pledge or transfer, including transfer of
voting rights, that would prohibit or interfere with the pledge of the Pledged
Interests hereunder or the transfer or disposition of such Pledged Interests by
the Administrative Agent pursuant to its rights hereunder, under the other Loan
Documents or applicable law (other than applicable restrictions pursuant to
federal and state securities laws). Without limiting the foregoing, the Pledged
Interests are not and will not be subject to any voting trust, shareholders
agreement, right of first refusal, voting proxy, power of attorney or other
similar arrangement (other than the rights hereunder in favor of the
Administrative Agent).

 

3



--------------------------------------------------------------------------------



 



(c) At no time shall any Pledged Interests (i) be held or maintained in the form
of a security entitlement or credited to any securities account and (ii) which
constitute a “security” (or as to which the related Pledged Subsidiary has
elected to have treated as a “security”) under Article 8 of the UCC (including,
for the purposes of this Section, the Uniform Commercial Code of any other
applicable jurisdiction) be maintained in the form of uncertificated securities.
With respect to Pledged Interests that are “securities” under the UCC, or as to
which the issuer has elected at any time to have such interests treated as
“securities” under the UCC, such Pledged Interests are, and shall at all times
be, represented by the share certificates listed on Schedule I hereto, which
share certificates, with stock powers duly executed in blank by the Pledgor,
have been delivered to the Administrative Agent or are being delivered to the
Administrative Agent simultaneously herewith or, in the case of Additional
Interests as defined in Section 22, shall be delivered pursuant to Section 22.
In addition, with respect to all Pledged Interests, including Pledged Interests
that are not “securities” under the UCC and as to which the applicable Pledged
Subsidiary has not elected to have such interests treated as “securities” under
the UCC, the Pledgor has as of the date of this Pledge Agreement authorized the
Administrative Agent (or has previously authorized the Administrative Agent or,
in case of Additional Interests shall authorize pursuant to Section 22) to file
Uniform Commercial Code financing statements (or appropriate amendments thereto)
duly authorized by the Pledgor and naming the Administrative Agent for the
benefit of the Secured Parties as “secured party,” in form and substance
sufficient in the reasonable opinion of the Administrative Agent to be filed in
all UCC filing offices and in all jurisdictions in which filing is necessary or
advisable to perfect in favor of the Administrative Agent for the benefit of the
Secured Parties the Lien on such Pledged Interests.
(d) It has full corporate power, legal right and lawful authority to execute
this Pledge Agreement (and any Pledge Agreement Supplement applicable to it) and
to pledge, assign and transfer its Pledged Interests in the manner and form
hereof.
(e) The pledge, assignment and delivery of its Pledged Interests (along with
undated stock powers executed in blank (in the case of Pledged interests that
are certificated, if any) and other agreements referred to in Section 3(c)
hereof) to the Administrative Agent for the benefit of the Secured Parties
pursuant to this Pledge Agreement creates or continues, as applicable, a valid
and perfected first priority security interest in such Pledged Interests in
favor of the Administrative Agent for the benefit of the Secured Parties,
securing the payment of the Secured Obligations, assuming, (i) in the case of
Pledged Interests which constitute certificated “securities” under the UCC
(including, for the purposes of this Section, the Uniform Commercial Code of any
other applicable jurisdiction), if any, continuous and uninterrupted possession
by or on behalf of the Administrative Agent, and (ii) in the case of all other
Pledged Interests, the proper filing of financing statements. The Pledgor will
at its own cost and expense defend the Secured Parties’ right, title and
security interest in and to the Collateral against the claims and demands of all
persons whomsoever.
(f) Except as otherwise expressly provided herein pursuant to a Disposition
permitted under the Credit Agreement, none of the Pledged Interests (nor any
interest therein or thereto) shall be sold, transferred or assigned without the
Administrative Agent’s prior written consent, which may be withheld for any
reason.

 

4



--------------------------------------------------------------------------------



 



(g) It shall at all times cause the Pledged Interests of such Pledgor that
constitute “securities” (or as to which the issuer elects to have treated as
“securities”) under the UCC to be represented by the certificates now and
hereafter delivered to the Administrative Agent in accordance with Sections 2, 3
and 22 hereof and it shall cause each of the Pledged Subsidiaries as to which it
is the Pledgor not to issue any Equity Interests, or securities convertible
into, or exchangeable or exercisable for, Equity Interests, at any time during
the term of this Pledge Agreement unless the Pledged Interests of such Pledged
Subsidiary are issued solely to either (y) such Pledgor who shall immediately
comply with Sections 3 and 22 hereof with respect to such property or (z) the
Borrower or a Guarantor who shall immediately pledge such additional Equity
Interests to the Administrative Agent for the benefit of the Secured Parties
pursuant to Section 22 hereof or pursuant to a separate pledge agreement, as
applicable, on substantially identical terms as are contained herein and deliver
or cause to be delivered the appropriate documents described in Section 3(c)
hereof to the Administrative Agent and take such further actions as the
Administrative Agent may deem necessary in order to perfect a first priority
security interest in such Equity Interests.
(h) The exact legal name and address, type of Person, jurisdiction of formation,
jurisdiction of formation identification number (if any), and location of the
chief executive office of such Pledgor are as specified on Schedule 5A.03 to the
Credit Agreement. No Pledgor shall change its name, jurisdiction of formation
(whether by reincorporation, merger or otherwise), or the location of its chief
executive office, except upon giving not less than thirty (30) days’ prior
written notice to the Administrative Agent and taking or causing to be taken all
such action at such Pledgor’s expense as may be reasonably requested by the
Administrative Agent to perfect or maintain the perfection of the Lien of the
Administrative Agent in Collateral.
4. Preservation and Protection of Collateral.
(a) The Administrative Agent shall be under no duty or liability with respect to
the collection, protection or preservation of the Collateral, or otherwise,
beyond the use of reasonable care in the custody and preservation thereof while
any Collateral is in its possession.
(b) Each Pledgor agrees to pay when due all taxes, charges, Liens and
assessments against the Collateral in which it has an interest, unless being
contested in good faith by appropriate proceedings diligently conducted and
against which adequate reserves have been established in accordance with GAAP
applied on a basis consistent with that used in preparing the Audited Financial
Statements and evidenced to the satisfaction of the Administrative Agent and
provided that all enforcement proceedings in the nature of levy or foreclosure
are effectively stayed. Upon the failure of any Pledgor to so pay or contest
such taxes, charges, Liens or assessments, or upon the failure of any Pledgor to
pay any amount pursuant to Section 2(c), the Administrative Agent at its option
may pay or contest any of them (the Administrative Agent having the sole right
to determine the legality or validity and the amount necessary to discharge such
taxes, charges, Liens or assessments) but shall not have any obligation to make
any such payment or contest. All sums so disbursed by the Administrative Agent,
including Attorneys’ Costs, court costs, expenses and other charges related
thereto, shall be payable on demand by the applicable Pledgor to the
Administrative Agent and shall be additional Secured Obligations secured by the
Collateral, and any amounts not so paid on demand (in addition to other rights
and remedies resulting from such nonpayment) shall bear interest from the date
of demand until paid in full at the Default Rate.

 

5



--------------------------------------------------------------------------------



 



(c) Each Pledgor hereby (i) irrevocably authorizes the Administrative Agent to
file (with, or to the extent permitted by applicable law, without the signature
of the Pledgor appearing thereon) financing statements (including amendments
thereto and continuations and copies thereof) showing such Pledgor as “debtor”
at such time or times and in all filing offices as the Administrative Agent may
from time to time determine to be necessary or advisable to perfect or protect
the rights of the Administrative Agent and the Secured Parties hereunder, or
otherwise to give effect to the transactions herein contemplated, and
(ii) irrevocably ratifies and acknowledges all such actions taken by or on
behalf of the Administrative Agent prior to the date of this Pledge Agreement.
5. Default. Upon the occurrence and during the continuance of any Event of
Default, the Administrative Agent is given full power and authority to sell,
assign, deliver or collect the whole or any part of the Collateral, or any
substitute therefor or any addition thereto, in one or more sales, with or
without any previous demands or demand of performance or, to the extent
permitted by law, notice or advertisement, in such order as the Administrative
Agent may elect; and any such sale may be made either at public or private sale,
with at least ten (10) days’ prior notice to the Pledgors of the time and place
of such public or private sale, at the Administrative Agent’s place of business
or elsewhere, either for cash or upon credit or for future delivery, at such
price or prices as the Administrative Agent may reasonably deem fair; and the
Administrative Agent or any other Secured Party may be the purchaser of any or
all Collateral so sold and hold the same thereafter in its own right free from
any claim of any Pledgor or right of redemption. Demands of performance,
advertisements and presence of property and sale and notice of sale are hereby
waived to the extent permissible by law. Any sale hereunder may be conducted by
an auctioneer or any officer or agent of the Administrative Agent. Each Pledgor
recognizes that the Administrative Agent may be unable to effect a public sale
of the Collateral by reason of certain prohibitions contained in the Securities
Act of 1933, as amended (the “Securities Act”), and applicable state law, and
may be otherwise delayed or adversely affected in effecting any sale by reason
of present or future restrictions thereon imposed by governmental authorities,
and that as a consequence of such prohibitions and restrictions the
Administrative Agent may be compelled (i) to resort to one or more private sales
to a restricted group of purchasers who will be obliged to agree, among other
things, to acquire the Collateral for their own account, for investment and not
with a view to the distribution or resale thereof, or (ii) to seek regulatory
approval of any proposed sale or sales, or (iii) to limit the amount of
Collateral sold to any Person or group. Each Pledgor agrees and acknowledges
that private sales so made may be at prices and upon terms less favorable to
such Pledgor than if such Collateral was sold either at public sales or at
private sales not subject to other regulatory restrictions, and that the
Administrative Agent has no obligation to delay the sale of any of the
Collateral for the period of time necessary to permit any Pledged Subsidiary to
register or otherwise qualify the Collateral, even if such Pledged Subsidiary
would agree to register or otherwise qualify such Collateral for public sale
under the Securities Act or applicable state law. Each Pledgor further agrees,
to the extent permitted by applicable law, that the use of private sales made
under the foregoing circumstances to dispose of the Collateral shall be deemed
to be dispositions in a commercially reasonable manner. Each Pledgor hereby
acknowledges that a ready market may not exist for the Pledged Interests if they
are not traded on a national securities exchange or quoted on an automated
quotation system and agrees and acknowledges that in such event the Pledged
Interests may be sold for an amount less than a pro rata share of the fair
market value of the Pledged Subsidiary’s assets minus its liabilities. In
addition to the foregoing, the Secured Parties may exercise such other rights
and remedies as may be available under the Loan Documents, at law (including
without limitation the UCC) or in equity.

 

6



--------------------------------------------------------------------------------



 



6. Proceeds of Sale. The net cash proceeds resulting from the collection,
liquidation, sale, or other disposition of the Collateral shall be applied first
to the expenses (including all Attorneys’ Costs) of retaking, holding, storing,
processing and preparing for sale, selling, collecting, liquidating and the
like, and then to the satisfaction of all Secured Obligations in accordance with
the terms of Section 9.03 of the Credit Agreement. Each Pledgor shall be liable
to the Administrative Agent, for the benefit of the Secured Parties, and shall
pay to the Administrative Agent, for the benefit of the Secured Parties, on
demand any deficiency which may remain after such sale, disposition, collection
or liquidation of the Collateral.
7. Presentments, Demands and Notices. The Administrative Agent shall not be
under any duty or obligation whatsoever to make or give any presentments,
demands for performances, notices of nonperformance, protests, notice of protest
or notice of dishonor in connection with any obligations held thereby as
collateral, or in connection with any obligations which constitute in whole or
in part the Secured Obligations secured hereunder.
8. Attorney-in-Fact. Each Pledgor hereby appoints the Administrative Agent as
the Pledgor’s attorney-in-fact for the purposes of carrying out the provisions
of this Pledge Agreement and taking any action and executing any instrument
which the Administrative Agent may deem necessary or advisable to accomplish the
purposes hereof, which appointment is irrevocable and coupled with an interest;
provided, that the Administrative Agent shall have and may exercise rights under
this power of attorney only upon the occurrence and during the continuance of an
Event of Default. Without limiting the generality of the foregoing, upon the
occurrence and during the continuance of an Event of Default, the Administrative
Agent shall have the right and power to receive, endorse and collect all checks
and other orders for the payment of money made payable to any Pledgor
representing any dividend, interest payment, principal payment or other
distribution payable or distributable in respect to the Collateral or any part
thereof and to give full discharge for the same.
9. Reinstatement. The granting of a security interest in the Collateral and the
other provisions hereof shall continue to be effective or be reinstated, as the
case may be, if at any time any payment of any of the Secured Obligations is
rescinded or must otherwise be returned by any Secured Party or is repaid by any
Secured Party in whole or in part in good faith settlement of a pending or
threatened avoidance claim, whether upon the insolvency, bankruptcy or
reorganization of any Pledgor or any other Loan Party or otherwise, all as
though such payment had not been made. The provisions of this Section 9 shall
survive repayment of all of the Secured Obligations and the termination or
expiration of this Pledge Agreement in any manner, including but not limited to
termination upon occurrence of the Facility Termination Date.

 

7



--------------------------------------------------------------------------------



 



10. Waiver by the Pledgors. Until such time as this Pledge Agreement shall
terminate in accordance with Section 21 hereof, each Pledgor waives to the
extent permitted by applicable law (a) any right to require any Secured Party or
any other obligee of the Secured Obligations to (i) proceed against any Person
or entity, including without limitation any Loan Party, (ii) proceed against or
exhaust any Collateral or other collateral for the Secured Obligations, or
(iii) pursue any other remedy in its power, (b) any defense arising by reason of
any disability or other defense of any other Person, or by reason of the
cessation from any cause whatsoever of the liability of any other Person or
entity, (c) any right of subrogation, and (d) any right to enforce any remedy
which any Secured Party or any other obligee of the Secured Obligations now has
or may hereafter have against any other Person and any benefit of and any right
to participate in any collateral or security whatsoever now or hereafter held by
the Administrative Agent for the benefit of the Secured Parties. Each Pledgor
authorizes each Secured Party and each other obligee of the Secured Obligations
without notice (except notice required by applicable law) or demand and without
affecting its liability hereunder or under the Loan Documents from time to time
to: (x) take and hold security, other than the Collateral herein described, for
the payment of such Secured Obligations or any part thereof, and exchange,
enforce, waive and release the Collateral herein described or any part thereof
or any such other security; and (y) apply such Collateral or other security and
direct the order or manner of sale thereof as such Secured Party or obligee in
its discretion may determine.
The Administrative Agent may at any time return (without representation,
recourse or warranty) any physical Collateral that has previously been delivered
or any part thereof to a Pledgor and the receipt thereof by such Pledgor shall
be a complete and full acquittance for the Collateral so returned, and the
Administrative Agent shall thereafter be discharged from any liability or
responsibility therefor.
11. Dividends and Voting Rights.
(a) All dividends and other distributions with respect to any of the Pledged
Interests shall be subject to the pledge hereunder, provided, however, that cash
dividends paid to a Pledgor as record owner of the Pledged Interests, to the
extent permitted by the Credit Agreement to be declared and paid, may be
retained by such Pledgor so long as no Event of Default shall have occurred and
be continuing, free from any Liens hereunder.
(b) So long as no Event of Default shall have occurred and be continuing, the
registration of the Collateral in the name of a Pledgor as record and beneficial
owner shall not be changed and such Pledgor shall be entitled to exercise all
voting and other rights and powers pertaining to the Collateral for all purposes
not inconsistent with the terms of the Loan Documents.
(c) Upon the occurrence and during the continuance of any Event of Default, all
rights of the Pledgors to receive and retain cash dividends and other
distributions upon the Collateral pursuant to subsection (a) above shall cease
and shall thereupon be vested in the Administrative Agent for the benefit of the
Secured Parties, and each Pledgor shall promptly deliver, or shall cause to be
promptly delivered, all such cash dividends and other distributions with respect
to the Pledged Interests to the Administrative Agent (together, if the
Administrative Agent shall request, with the documents described in
Sections 2(c) and 3(c) hereof or other negotiable documents or instruments so
distributed) to be held by it hereunder or, at the option of the Administrative
Agent, to be applied to the Secured Obligations. Pending delivery to the
Administrative Agent of such property, each Pledgor shall keep such property
segregated from its other property and shall be deemed to hold the same in trust
for the benefit of the Secured Parties.

 

8



--------------------------------------------------------------------------------



 



(d) Upon the occurrence and during the continuance of any Event of Default, at
the option of the Administrative Agent, all rights of each of the Pledgors to
exercise the voting or consensual rights and powers which it is authorized to
exercise pursuant to subsection (b) above shall cease and the Administrative
Agent may thereupon (but shall not be obligated to), at its request, cause such
Collateral to be registered in the name of the Administrative Agent or its
nominee or agent for the benefit of the Secured Parties and/or exercise such
voting or consensual rights and powers as appertain to ownership of such
Collateral, and to that end each Pledgor hereby appoints the Administrative
Agent as its proxy, with full power of substitution, to vote and exercise all
other rights as a holder of the Pledged Interests with respect to such Pledged
Interests hereunder upon the occurrence and during the continuance of any Event
of Default, which proxy is coupled with an interest and is irrevocable until the
Facility Termination Date, and each Pledgor hereby agrees to provide such
further proxies as the Administrative Agent may request; provided, however, that
the Administrative Agent in its discretion may from time to time refrain from
exercising, and shall not be obligated to exercise, any such voting or
consensual rights or such proxy.
12. Continued Powers. Until such time as this Pledge Agreement shall terminate
in accordance with Section 21 hereof, the power of sale and other rights, powers
and remedies granted to the Administrative Agent for the benefit of the Secured
Parties hereunder shall, to the extent permitted by applicable law, continue to
exist and may be exercised by the Administrative Agent at any time and from time
to time irrespective of the fact that any of the Secured Obligations or any part
thereof may have become barred by any statute of limitations or that any part of
the liability of any Pledgor may have ceased.
13. Other Rights. The rights, powers and remedies given to the Administrative
Agent for the benefit of the Secured Parties by this Pledge Agreement shall be
in addition to all rights, powers and remedies given to the Administrative Agent
or any Secured Party under any Loan Document or by virtue of any statute or rule
of law. Any forbearance or failure or delay by the Administrative Agent in
exercising any right, power or remedy hereunder shall not be deemed to be a
waiver of such right, power or remedy, and any single or partial exercise of any
right, power or remedy hereunder shall not preclude the further exercise
thereof; and every right, power and remedy of the Secured Parties shall continue
in full force and effect until such right, power or remedy is specifically
waived in accordance with the terms of the Credit Agreement.
14. Anti-Marshaling Provisions. The right is hereby given by each Pledgor to the
Administrative Agent, for the benefit of the Secured Parties, to make releases
(whether in whole or in part) of all or any part of the Collateral agreeable to
the Administrative Agent without notice to, or the consent, approval or
agreement of other parties and interests, including junior lienors, which
releases shall not impair in any manner the validity of or priority of the Liens
and security interests in the remaining Collateral conferred hereunder, nor
release any Pledgor from personal liability for the Secured Obligations.
Notwithstanding the existence of any other security interest in the Collateral
held by the Administrative Agent, for the benefit of the Secured Parties, the
Administrative Agent shall have the right to determine the order in which any or
all of the Collateral shall be subjected to the remedies provided in this Pledge
Agreement. Each Pledgor hereby waives any and all right to require the
marshaling of assets in connection with the exercise of any of the remedies
permitted by applicable law or provided herein or in any Loan Document.

 

9



--------------------------------------------------------------------------------



 



15. Entire Agreement. This Pledge Agreement, together with the Credit Agreement
and other Loan Documents, constitutes and expresses the entire understanding
between the parties hereto with respect to the subject matter hereof, and
supersedes all prior negotiations, agreements and understandings, inducements,
commitments or conditions, express or implied, oral or written, except as herein
contained. The express terms hereof control and supersede any course of
performance or usage of the trade inconsistent with any of the terms hereof and
thereof. Neither this Pledge Agreement nor any portion or provision hereof may
be changed, altered, modified, supplemented, discharged, canceled, terminated,
or amended orally or in any manner other than as provided in the Credit
Agreement.
16. Further Assurances. Each Pledgor agrees at its own expense to do such
further acts and things, and to execute and deliver, and cause to be executed
and delivered as may be necessary or advisable to give effect thereto, such
additional conveyances, assignments, financing statements, control agreements,
documents, certificates, stock powers, agreements and instruments, as the
Administrative Agent may at any time reasonably request in connection with the
administration or enforcement of this Pledge Agreement or related to the
Collateral or any part thereof or in order better to assure and confirm unto the
Administrative Agent its rights, powers and remedies for the benefit of the
Secured Parties hereunder or thereunder. Each Pledgor hereby consents and agrees
that the Pledged Subsidiaries and all other Persons shall be entitled to accept
the provisions hereof as conclusive evidence of the right of the Administrative
Agent, on behalf of the Secured Parties, to exercise its rights, privileges, and
remedies hereunder with respect to the Collateral, notwithstanding any other
notice or direction to the contrary heretofore or hereafter given by any Pledgor
or any other Person to any of such Pledged Subsidiaries or other Persons.
17. Binding Agreement; Assignment. This Pledge Agreement, and the terms,
covenants and conditions hereof and thereof, shall be binding upon and inure to
the benefit of the parties hereto, and to their respective successors and
assigns, except that no Pledgor shall be permitted to assign this Pledge
Agreement or any interest herein or in the Collateral, or any part thereof or
interest therein, or otherwise pledge, encumber or grant any option with respect
to the Collateral, or any part thereof, or any cash or property held by the
Administrative Agent as Collateral under this Pledge Agreement. Without limiting
the generality of the foregoing sentence of this Section 17, any Lender may
assign to one or more Persons, or grant to one or more Persons participations in
or to, all or any part of its rights and obligations under the Credit Agreement
(to the extent permitted by the Credit Agreement); and to the extent of any such
assignment or participation such other Person shall, to the fullest extent
permitted by law, thereupon become vested with all the benefits in respect
thereof granted to such Lender herein or otherwise, subject however, to the
provisions of the Credit Agreement, including Article X thereof (concerning the
Administrative Agent) and Section 11.06 thereof (concerning assignments and
participations). All references herein to the Administrative Agent and to the
Secured Parties shall include any successor thereof or permitted assignee, and
any other obligees from time to time of the Secured Obligations.

 

10



--------------------------------------------------------------------------------



 



18. Secured Cash Management Agreements and Secured Hedge Agreements. All
obligations of any Loan Party under Secured Cash Management Agreements and
Secured Hedge Agreements to which any Lender or its Affiliates are a party shall
be deemed to be Secured Obligations, and, by its acceptance of the benefits
afforded hereunder, each Lender or Affiliate of a Lender party to any such
Secured Cash Management Agreements or Secured Hedge Agreements shall be deemed
to be a Secured Party hereunder with respect to such Secured Obligations;
provided, however, that such obligations shall cease to be Secured Obligations
at such time, prior to the Facility Termination Date, as such Person (or
Affiliate of such Person) shall cease to be a “Lender” under the Credit
Agreement.
No Secured Party (other than the Administrative Agent) that obtains the benefit
of this Pledge Agreement shall have any right to notice of any action or to
consent to, direct or object to any action hereunder or otherwise in respect of
the Collateral (including the release or impairment of any Collateral) other
than in its capacity as a Lender and, in such case, only to the extent expressly
provided in the Loan Documents. Notwithstanding any other provision of this
Pledge Agreement to the contrary, the Administrative Agent shall only be
required to verify the payment of, or that other satisfactory arrangements have
been made with respect to, the Secured Obligations arising under Secured Cash
Management Agreements and Secured Hedge Agreements to the extent the
Administrative Agent has received written notice of such Obligations, together
with such supporting documentation as it may request, from the applicable Cash
Management Bank or Hedge Bank, as the case may be. Each Secured Party not a
party to the Credit Agreement that obtains the benefit of this Pledge Agreement
shall be deemed to have acknowledged and accepted the appointment of the
Administrative Agent pursuant to the terms of the Credit Agreement, and that
with respect to the actions and omissions of the Administrative Agent hereunder
or otherwise relating hereto that do or may affect such Secured Party, the
Administrative Agent and each of its Related Parties shall be entitled to all
the rights, benefits and immunities conferred under Article X of the Credit
Agreement.
19. Severability. The provisions of this Pledge Agreement are independent of and
separable from each other. If any provision hereof shall for any reason be held
invalid or unenforceable, such invalidity or unenforceability shall not affect
the validity or enforceability of any other provision hereof, but this Pledge
Agreement shall be construed as if such invalid or unenforceable provision had
never been contained herein.
20. Counterparts. This Pledge Agreement may be executed in any number of
counterparts each of which when so executed and delivered shall be deemed an
original, and it shall not be necessary in making proof of this Pledge Agreement
to produce or account for more than one such counterpart executed by the Pledgor
against whom enforcement is sought. Without limiting the foregoing provisions of
this Section 20, the provisions of Section 11.10 of the Credit Agreement shall
be applicable to this Pledge Agreement.

 

11



--------------------------------------------------------------------------------



 



21. Termination. Subject to the provisions of Section 9, this Pledge Agreement,
and all obligations of the Pledgors hereunder (excluding those obligations and
liabilities that expressly survive such termination), shall terminate without
delivery of any instrument or performance of any act by any party on the
Facility Termination Date. Upon such termination of this Pledge Agreement, the
Administrative Agent shall, at the sole expense of the Pledgors, promptly
deliver to the Pledgors any certificates evidencing its shares of Pledged
Interests (and any other property received as a dividend or distribution or
otherwise in respect of such Pledged Interests to the extent then held by the
Administrative Agent as additional Collateral hereunder), together with any cash
then constituting the Collateral not then sold or otherwise disposed of in
accordance with the provisions hereof, and take such further actions at the
request of the Pledgors as may be necessary to effect the same (including
authorizing the Pledgors to file appropriate financing statement terminations at
that time).
22. Additional Interests. If any Pledgor shall at any time acquire or hold any
additional Pledged Interests, including any Equity Interests issued by any
Subsidiary not listed on Schedule I hereto which are required to be subject to a
Lien pursuant to a Pledge Agreement by the terms hereof or of any provision of
the Credit Agreement (any such shares being referred to herein as the
“Additional Interests”), such Pledgor shall deliver to the Administrative Agent
for the benefit of the Secured Parties (i) a Pledge Agreement Supplement in the
form of Exhibit A hereto with respect to such Additional Interests duly
completed and executed by such Pledgor, and (ii) any other document required in
connection with such Additional Interests as described in Section 3(c). Each
Pledgor shall comply with the requirements of this Section 22 concurrently with
the acquisition of any such Additional Interests; provided, however, that the
failure to comply with the provisions of this Section 22 shall not impair the
Lien on Additional Interests conferred hereunder.
23. Notices. Any notice required or permitted hereunder shall be given (a) with
respect to any Pledgor, at the address of the Borrower indicated in
Schedule 11.02 of the Credit Agreement, and (b) with respect to the
Administrative Agent or a Lender, at the Administrative Agent’s address
indicated in Schedule 11.02 of the Credit Agreement. All such addresses may be
modified, and all such notices shall be given and shall be effective, as
provided in Section 11.02 of the Credit Agreement for the giving and
effectiveness of notices and modifications of addresses thereunder.
24. Release. At any time that the Administrative Agent releases a Borrowing Base
Property from the Borrowing Base upon satisfaction of the requirements for such
release under Section 5A.04(d) of the Credit Agreement, the Administrative Agent
shall release all of its liens hereunder on the Pledged Interests in the Pledged
Subsidiary that owns or leases such Borrowing Base Property (provided that such
Pledged Subsidiary does not then own any other Borrowing Base Property that is
subject to the Borrowing Base), and upon such release shall promptly (i) return
all share certificates and stock powers, if any, held by the Administrative
Agent and relating to such released Pledged Interests, and (ii) take such
further actions as may be reasonably necessary to effect such release (including
the filing of Uniform Commercial Code financing statement amendments relating to
such released Pledged Interests).
25. Rules of Interpretation. The rules of interpretation contained in Section
1.02 of the Credit Agreement shall be applicable to this Pledge Agreement and
are hereby incorporated by reference. All representations and warranties
contained herein shall survive the delivery of documents and any credit
extensions referred to herein or secured hereby.

 

12



--------------------------------------------------------------------------------



 



26. Governing Law; Jurisdiction, Etc.
(a) GOVERNING LAW. THIS PLEDGE AGREEMENT SHALL BE GOVERNED BY, AND CONSTRUED IN
ACCORDANCE WITH, THE LAW OF THE STATE OF NEW YORK.
(b) SUBMISSION TO JURISDICTION. EACH PLEDGOR IRREVOCABLY AND UNCONDITIONALLY
SUBMITS, FOR ITSELF AND ITS PROPERTY, TO THE NONEXCLUSIVE JURISDICTION OF THE
COURTS OF THE STATE OF NEW YORK SITTING IN THE BOROUGH OF MANHATTAN IN THE CITY
OF NEW YORK AND OF THE UNITED STATES DISTRICT COURT FOR THE SOUTHERN DISTRICT OF
NEW YORK, AND ANY APPELLATE COURT FROM ANY THEREOF, IN ANY ACTION OR PROCEEDING
ARISING OUT OF OR RELATING TO THIS PLEDGE AGREEMENT, OR FOR RECOGNITION OR
ENFORCEMENT OF ANY JUDGMENT, AND EACH OF THE PARTIES HERETO IRREVOCABLY AND
UNCONDITIONALLY AGREES THAT ALL CLAIMS IN RESPECT OF ANY SUCH ACTION OR
PROCEEDING MAY BE HEARD AND DETERMINED IN SUCH NEW YORK STATE COURT OR, TO THE
FULLEST EXTENT PERMITTED BY APPLICABLE LAW, IN SUCH FEDERAL COURT. EACH OF THE
PARTIES HERETO AGREES THAT A FINAL JUDGMENT IN ANY SUCH ACTION OR PROCEEDING
SHALL BE CONCLUSIVE AND MAY BE ENFORCED IN OTHER JURISDICTIONS BY SUIT ON THE
JUDGMENT OR IN ANY OTHER MANNER PROVIDED BY LAW. NOTHING IN THIS PLEDGE
AGREEMENT SHALL AFFECT ANY RIGHT THAT THE ADMINISTRATIVE AGENT OR ANY SECURED
PARTY MAY OTHERWISE HAVE TO BRING ANY ACTION OR PROCEEDING RELATING TO THIS
PLEDGE AGREEMENT AGAINST ANY PLEDGOR OR ITS PROPERTIES IN THE COURTS OF ANY
JURISDICTION
(c) WAIVER OF VENUE. EACH PLEDGOR IRREVOCABLY AND UNCONDITIONALLY WAIVES, TO THE
FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY OBJECTION THAT IT MAY NOW OR
HEREAFTER HAVE TO THE LAYING OF VENUE OF ANY ACTION OR PROCEEDING ARISING OUT OF
OR RELATING TO THIS PLEDGE AGREEMENT IN ANY COURT REFERRED TO IN PARAGRAPH (b)
OF THIS SECTION. EACH OF THE PARTIES HERETO HEREBY IRREVOCABLY WAIVES, TO THE
FULLEST EXTENT PERMITTED BY APPLICABLE LAW, THE DEFENSE OF AN INCONVENIENT FORUM
TO THE MAINTENANCE OF SUCH ACTION OR PROCEEDING IN ANY SUCH COURT.
(d) SERVICE OF PROCESS. EACH PARTY HERETO IRREVOCABLY CONSENTS TO SERVICE OF
PROCESS IN THE MANNER PROVIDED FOR NOTICES IN SECTION 23. NOTHING IN THIS PLEDGE
AGREEMENT WILL AFFECT THE RIGHT OF ANY PARTY HERETO TO SERVE PROCESS IN ANY
OTHER MANNER PERMITTED BY APPLICABLE LAW.

 

13



--------------------------------------------------------------------------------



 



27. Waiver of Right to Trial by Jury. EACH PARTY HERETO HEREBY IRREVOCABLY
WAIVES, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE
TO A TRIAL BY JURY IN ANY LEGAL PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF
OR RELATING TO THIS PLEDGE AGREEMENT OR THE TRANSACTIONS CONTEMPLATED HEREBY
(WHETHER BASED ON CONTRACT, TORT OR ANY OTHER THEORY). EACH PARTY HERETO
(A) CERTIFIES THAT NO REPRESENTATIVE, AGENT OR ATTORNEY OF ANY OTHER PERSON HAS
REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH OTHER PERSON WOULD NOT, IN THE
EVENT OF LITIGATION, SEEK TO ENFORCE THE FOREGOING WAIVER AND (B) ACKNOWLEDGES
THAT IT AND THE OTHER PARTIES HERETO HAVE BEEN INDUCED TO ENTER INTO THIS PLEDGE
AGREEMENT BY, AMONG OTHER THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS
SECTION.
[Signature pages follow.]

 

14



--------------------------------------------------------------------------------



 



IN WITNESS WHEREOF, the parties have duly executed this Pledge Agreement on the
day and year first written above.

                      PLEDGORS:
 
                    COGDELL SPENCER LP, a Delaware limited
partnership    
 
                    By:   CS Business Trust I, a Maryland
Statutory Trust, its General Partner    
 
               
 
      By:   /s/ Charles M. Handy    
 
               
 
      Name:   Charles M. Handy    
 
      Title:   Chief Financial Officer and Trustee    
 
                    COGDELL SPENCER ADVISORS MANAGEMENT, LLC, a Delaware
limited liability company    
 
                    By:   /s/ Charles M. Handy                       Name:  
Charles M. Handy         Title:   Manager    

SECURITIES PLEDGE AGREEMENT
Signature Page

 

 



--------------------------------------------------------------------------------



 



                  ADMINISTRATIVE AGENT:
 
                BANK OF AMERICA, N.A., as Administrative Agent    
 
           
 
  By:   /s/ Jack Redhead    
 
           
 
  Name:   Jack Redhead    
 
  Title:   Senior Vice President    

SECURITIES PLEDGE AGREEMENT
Signature Page

 

 



--------------------------------------------------------------------------------



 



SCHEDULE I

                                                  Total Amount                  
                  of Class or                                     Type of  
Total Amount                         Name, Jurisdiction of       Pledged   of
Class or                   Name of     Formation and Type of       Interests  
Type           Certificate       Transfer     Entity of Pledged   Class or Type
of   Authorized   Outstanding   Total Amount     Number   Par Value   Agent Name
of Pledgor   Subsidiary   Pledged Interest   (if applicable)   (if applicable)  
Pledged     (if applicable)   (if applicable)   (if any)
Cogdell Spencer LP
  Indianapolis MOB,
LLC (Indiana limited
liability company)   LLC Membership
Interest   N/A   N/A     99.0 %   N/A   N/A   N/A
Cogdell Spencer LP
  Anchor Cogdell
Covington, LLC
(Kentucky limited
liability company)   LLC Membership
Interest   N/A   N/A     98.0 %   N/A   N/A   N/A
Cogdell Spencer LP
  East Jefferson
Medical Plaza, LLC
(Louisiana limited
liability company)   LLC Membership
Interest   N/A   N/A     99.0 %   N/A   N/A   N/A
Cogdell Spencer LP
  Mulberry Medical
Park Limited
Partnership (North
Carolina limited
partnership)   Limited Partnership
Interest   N/A   N/A     96.5 %   N/A   N/A   N/A
Cogdell Spencer LP
  Anchor Cogdell
Doylestown, LP
(Pennsylvania
limited partnership)   Limited Partnership
Interest   N/A   N/A     98.0 %   N/A   N/A   N/A
Cogdell Spencer LP
  Anchor Cogdell
Doylestown GP, LLC
(Pennsylvania
limited liability
company)   LLC Membership
Interest   N/A   N/A     98.0 %   N/A   N/A   N/A
Cogdell Spencer LP
  Cogdell Investors
(OSS), LP (North
Carolina limited
partnership)   Limited Partnership
Interest   N/A   N/A     99.0 %   N/A   N/A   N/A

 

 



--------------------------------------------------------------------------------



 



                                                  Total Amount                  
                  of Class or                                     Type of  
Total Amount                         Name, Jurisdiction of       Pledged   of
Class or                   Name of     Formation and Type of       Interests  
Type           Certificate       Transfer     Entity of Pledged   Class or Type
of   Authorized   Outstanding   Total Amount     Number   Par Value   Agent Name
of Pledgor   Subsidiary   Pledged Interest   (if applicable)   (if applicable)  
Pledged     (if applicable)   (if applicable)   (if any)
Cogdell Spencer LP
  Beaufort Medical
Plaza, LLC (South
Carolina limited
liability company)   LLC Membership
Interest   N/A   N/A     99.0 %   N/A   N/A   N/A
Cogdell Spencer LP
  River Hills Medical
Associates, LLC
(South Carolina
limited liability
company)   LLC Membership
Interest   N/A   N/A     99.0 %   N/A   N/A   N/A
Cogdell Spencer
Advisors
Management, LLC
  Indianapolis MOB,
LLC (Indiana limited
liability company)   LLC Membership
Interest   N/A   N/A     1.0 %   N/A   N/A   N/A
Cogdell Spencer
Advisors
Management, LLC
  Anchor Cogdell
Covington, LLC
(Kentucky limited
liability company)   LLC Membership
Interest   N/A   N/A     1.0 %   N/A   N/A   N/A
Cogdell Spencer
Advisors
Management, LLC
  East Jefferson
Medical Plaza, LLC
(Louisiana limited
liability company)   LLC Membership
Interest   N/A   N/A     1.0 %   N/A   N/A   N/A
Cogdell Spencer
Advisors
Management, LLC
  Mulberry Medical
Park Limited
Partnership (North
Carolina limited
partnership)   General Partnership
Interest   N/A   N/A     3.5 %   N/A   N/A   N/A
Cogdell Spencer
Advisors
Management, LLC
  Anchor Cogdell
Doylestown, LP
(Pennsylvania
limited partnership)   Limited Partnership
Interest   N/A   N/A     1.0 %   N/A   N/A   N/A
Cogdell Spencer
Advisors
Management, LLC
  Anchor Cogdell
Doylestown GP, LLC
(Pennsylvania
limited liability
company)   LLC Membership
Interest   N/A   N/A     1.0 %   N/A   N/A   N/A
Cogdell Spencer
Advisors
Management, LLC
  Cogdell Investors
(OSS), LP (North
Carolina limited
partnership)   General Partnership
Interest   N/A   N/A     1.0 %   N/A   N/A   N/A

 

 



--------------------------------------------------------------------------------



 



                                                  Total Amount                  
                  of Class or                                     Type of  
Total Amount                         Name, Jurisdiction of       Pledged   of
Class or                   Name of     Formation and Type of       Interests  
Type           Certificate       Transfer     Entity of Pledged   Class or Type
of   Authorized   Outstanding   Total Amount     Number   Par Value   Agent Name
of Pledgor   Subsidiary   Pledged Interest   (if applicable)   (if applicable)  
Pledged     (if applicable)   (if applicable)   (if any)
Cogdell Spencer
Advisors
Management, LLC
  Beaufort Medical
Plaza, LLC (South
Carolina limited
liability company)   LLC Membership
Interest   N/A   N/A     1.0 %   N/A   N/A   N/A
Cogdell Spencer
Advisors
Management, LLC
  River Hills Medical
Associates, LLC
(South Carolina
limited liability
company)   LLC Membership
Interest   N/A   N/A     1.0 %   N/A   N/A   N/A

 

 



--------------------------------------------------------------------------------



 



EXHIBIT A
PLEDGE AGREEMENT SUPPLEMENT
THIS PLEDGE AGREEMENT SUPPLEMENT dated as of                     , 20_____ 
(this “Pledge Agreement Supplement”), is made by
                                        , a                      (the
“Pledgor”), in favor of BANK OF AMERICA, N.A., in its capacity as Administrative
Agent (the “Administrative Agent”) for the Secured Parties (as defined in the
Pledge Agreement referenced below; all capitalized terms used but not defined
herein shall have the meanings given to such terms in such Pledge Agreement).
RECITALS:
A. The Pledgor is party to that certain Securities Pledge Agreement dated as of
August 2, 2011 (as in effect on the date hereof, the “Pledge Agreement”), among
COGDELL SPENCER LP, a Delaware limited partnership (the “Borrower”), certain of
its Subsidiaries and the Administrative Agent.
B. The Pledgor has acquired rights in the Pledged Interests listed on Annex A to
this Supplement (the “Additional Interests”) and desires to pledge, and evidence
its prior pledge, to the Administrative Agent for the benefit of the Secured
Parties all of the Additional Interests in accordance with the terms of the
Credit Agreement and the Pledge Agreement.
In order to induce the Secured Parties to from time to time make and maintain
extensions of credit under the Credit Agreement, Secured Cash Management
Agreements and Secured Hedge Agreements, the Pledgor hereby agrees as follows:
1. Affirmations. The Pledgor hereby reaffirms and acknowledges the pledge and
collateral assignment to, and the grant of security interest in, the Additional
Interests contained in the Pledge Agreement and pledges and collaterally assigns
to the Administrative Agent for the benefit of the Secured Parties, and grants
to the Administrative Agent for the benefit of the Secured Parties a first
priority lien and security interest in, the Additional Interests and all of the
following:
(a) all money, securities, security entitlements and other investment property,
dividends, rights, general intangibles and other property at any time and from
time to time (x) declared or distributed in respect of or in exchange for or on
conversion of any or all of the Additional Interests or (y) by its or their
terms exchangeable or exercisable for or convertible into any Additional
Interest or other Pledged Interest;
(b) all other property of whatever character or description, including money,
securities, security entitlements and other investment property, and general
intangibles hereafter delivered to the Administrative Agent in substitution for
or as an addition to any of the foregoing;

 

 



--------------------------------------------------------------------------------



 



(c) all securities accounts to which may at any time be credited any or all of
the foregoing or any proceeds thereof and all certificates and instruments
representing or evidencing any of the foregoing or any proceeds thereof; and
(d) all proceeds of any of the foregoing.
The Pledgor hereby acknowledges, agrees and confirms by its execution of this
Supplement that the Additional Interests constitute “Pledged Interests” under
and are subject to the Pledge Agreement, and the items of property referred to
in clauses (a) through (d) above (the “Additional Collateral”) shall
collectively constitute “Collateral” under and are subject to the Pledge
Agreement. Each of the representations and warranties with respect to Pledged
Interests and Collateral contained in the Pledge Agreement is hereby made by the
Pledgor with respect to the Additional Interests and the Additional Collateral,
respectively. The Pledgor further represents and warrants that Annex A attached
to this Supplement contains a true, correct and complete description of the
Additional Interests, and that all other documents required to be furnished to
the Administrative Agent pursuant to Section 3(c) of the Pledge Agreement in
connection with the Additional Collateral have been delivered or are being
delivered simultaneously herewith to the Administrative Agent. The Pledgor
further acknowledges that Schedule I to the Pledge Agreement shall be deemed, as
to it, to be supplemented as of the date hereof to include the Additional
Interests as described on Annex A to this Supplement.
2. Counterparts. This Pledge Agreement Supplement may be executed in any number
of counterparts each of which when so executed and delivered shall be deemed an
original, and it shall not be necessary in making proof of this Pledge Agreement
Supplement to produce or account for more than one such counterpart executed by
the Pledgor. Without limiting the foregoing provisions of this Section 2, the
provisions of Section 11.10 of the Credit Agreement shall be applicable to this
Pledge Agreement.
3. Governing Law; Venue; Waiver of Jury Trial. The provisions of Section 26 of
the Pledge Agreement are hereby incorporated by reference as if fully set forth
herein.
IN WITNESS WHEREOF, the Pledgor has caused this Supplement to be duly executed
by its authorized officer as of the day and year first above written.

                  PLEDGOR:
 
                     
 
           
 
  By:        
 
           
 
  Name:        
 
           
 
  Title:        
 
           

 

 



--------------------------------------------------------------------------------



 



ANNEX A
(to Pledge Agreement Supplement of                      dated
                    )
Additional Interests

                                                                               
      Total Amount                                                           of
Class or                                                           Type of    
Total Amount                                     Name, Jurisdiction of          
  Pledged     of Class or                             Name of       Formation
and Type of             Interests     Type             Certificate            
Transfer       Entity of Pledged     Class or Type of     Authorized    
Outstanding     Total Amount     Number     Par Value     Agent   Name of
Pledgor   Subsidiary     Pledged Interest     (if applicable)     (if
applicable)     Pledged     (if applicable)     (if applicable)     (if any)  
 
                                                               

 

 